NO. 12-20-00214-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

RUSK NURSING HOME & REHAB                                 §   APPEAL FROM THE 2ND
CENTER, LLC,
APPELLANT
                                                          §   JUDICIAL DISTRICT COURT
V.

JUDY PHILYAW,                                             §   CHEROKEE COUNTY, TEXAS
APPELLEE

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellant, Rusk Nursing Home & Rehab Center, L.L.C., filed an unopposed motion to
dismiss this appeal. The motion states that the parties settled the underlying litigation and
Appellee agreed to nonsuit her claims against Appellant with prejudice. Accordingly, Appellant
states that it no longer wishes to pursue the appeal. No decision has been delivered in this
appeal. Accordingly, Appellant’s motion to dismiss is granted, and the appeal is dismissed. See
TEX. R. APP. P. 42.1(a)(1).
Opinion delivered March 18, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                          MARCH 18, 2021


                                        NO. 12-20-00214-CV


                    RUSK NURSING HOME & REHAB CENTER, LLC,
                                   Appellant
                                      V.
                                JUDY PHILYAW,
                                   Appellee


                                 Appeal from the 2nd District Court
                      of Cherokee County, Texas (Tr.Ct.No. 2020010018)

                   THIS CAUSE came on to be heard on the unopposed motion of the Appellant
to dismiss the appeal herein, and the same being considered, it is hereby ORDERED,
ADJUDGED and DECREED by this Court that the motion to dismiss be granted and the appeal
be dismissed, and that the decision be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.